Title: To George Washington from Robert Dinwiddie, 24 October 1757
From: Dinwiddie, Robert
To: Washington, George

 

Sir
Williamsburg Octr 24th 1757

I wrote You by Jenkins to which be refer’d. As I have contracted with Mr Ramsay to supply the Forces in the Pay of this Country, that are in the Counties of Frederick & Hampshire, I enclose You a Copy of the Contract, that You may see the several Articles thereof properly perform’d, & I am convinc’d this Contract will be a great Saving to the Country—& if Mr Ramsay shou’d at any Time have occasion to transport any Provisions to the Forts in Hampshire, You are to grant him a proper Escort; he is to furnish the Inds. with fresh Proviss. so that You will have no Trouble on these Affairs.
Several People have applied to me for the Bounty on taking up Deserters, which I cannot pay till I have an Acct from You of receiving those People from the Cunstables, which I desire You will send me by first Opportunity, that they may be paid in order to encourage others to take them up.
This comes by Mr Richd Smith the Indn Interpreter, who is to rema. at Winchester till the Indians come in, with whom he is to go out to War—Mr Gist is to take Care of the Indian Goods apropriated for Presents, which he is to dispose of on occasion in the same Method Mr Atkins did.
The Duncard’s Petition was heard before me & the Council, & Yr Letter in regard thereto, & as the People on the Frontiers are uneasy with them, believing them to be Spies, it was resolv’d that You send a Party out to bring in the other two Brothers, with their Cattle & Horses & any Thing they have that they conveniently can bring with them, & to remain among the Inhabitants durg the present War, after which to be restored to their Lands, which Order You are to comply with in the most prudent Manner. I remain Sir Your humble Servant

Robt Dinwiddie

